DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        QUAMAYNE J. JONES,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-980

                           [August 23, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 562014CF002551B.

   Quamayne J. Jones, Gainesville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KUNTZ, JJ. CONCUR.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.